DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.

The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 8 – 11). The Applicant contends that Ranjan does not monitor networking configuration of the VM prior to its deployment to a container which is not cogent. 


see. e.g. . [0035] “ ... not just migrate an application running on a VM to a container environment, but additional moves  the application with it state ...”
see e.g. [0028] “  ... VM workload topology ... network ... application configuration details ... packaging  application data to a newly deployed container”

	The Applicant’s argument essentially are essentially creating a product management system that a VM actively running processes is not allowed to have a networking configuration prior to migration which is improper and has made a product management system that Ranjan’s platform has a stagnant networking configuration state associated with dynamically running processes.

The Examiner notes for purposes of Appeal the Applicant appears to state subject matter which has no association with the metes and bounds of the newly submitted claims. The Applicant states:

“ ... nonetheless networking configurations of a virtual machine both prior to migrating the virtual machine and after migrating the virtual machine  ...”

There is nothing to suggest metes and bounds associated with network configuration after migration. Hence the Applicant’s limitation with “dual meaning” is rejected.

Applicant states (see Page 8)  Ranjan does not disclose “wherein the virtual machine continues to execute within the container” which is false and inaccurate. As detailed above Ranjan clearly capture process state prior to migration and resumes (i.e. continues running) at that same state. More importantly 

Hence, the Applicant’s attempt to diminish Ranjan as merely emphasizing “consumption” is misleading and incorrect.

The Examiner notes the Applicant’s continuance of ignoring and/or diminishing the teachings of prior art on record does not expedite prosecution.



	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 6, 9 - 15 and 18 are rejected under 35 USC 103 as being unpatentable over Ranjan (US 2019/0324786) in view of Bansai (US 2017/0272400)
Regarding claim 1, Ranjan discloses a method comprising (Ranjan; 
see e.g. Abstract “ ... an application running on one or more Virtual Machines (VMs) ... receiving instructions to re-deploy the application from the one or more VMs to a container environment ...”):
receiving, from an agent executing in a virtual machine, network information associated with the virtual machine, the virtual machine to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; 
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”):
generating,  by a processing device, a container networking configuration in view of the network information associated with the virtual machine, the container networking configuration to provide network access to processes migrated from the virtual machine to the container (Ranjan;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]); and
providing the container networking configuration to  the container orchestration system, the container orchestration system to apply  the container networking configuration to the container to provide network access to the virtual machine migrated to the container from the virtual machine, wherein the virtual machine continues to execute within the container (Ranjan;
see e.g. Fig. 8C;
see e.g. Fig. 1, Step 110 “Copy Configuration details from the Manifest File To The Containerized Application”
see e.g. Fig. 1 “Migrate, Based on Information in the Manifest File And The Discovered Application Consumption Attributes, Stateful Data To the Containerized Application”
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM”
see e.g.  Fig. 1, Step 114, Validate the Containerized Application Functionality
see e.g. [0037] “ validating that stateful data was successfully migrated to the containerized application ... validating that the containerized application is running as intended  ... ...”);
(Ranjan; The agent is readily able to continuously seek out and/or monitor additional configuration changes at the virtual machine prior to being migrated as the current networking configuration of the VM associated with an application state is captured prior to migration;
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM”

see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”)
update the container networking configuration in view of the updated network information (Ranjan; The container networking configuration necessary for deployment is updated and may be utilized for the migration detailed above)
As evidence of the rationale above Bansai discloses:
monitor, by the agent in the virtual machine, the network information associated with the virtual machine to identify updates to the network information (Bansai; Bansai teaches an agent which is readily able to monitor network configuration associated with virtual machines;
see e.g. [0032] “ ... network agent 147 configured to monitor  parameters of network operations on the host 106 and/or the virtual machine 133 ...  network configuration (e.g. vnet identifications, network namespaces ...”)


Ranjan in view of Bansai discloses:
update the container networking configuration in view of the updated network information (Ranjan’s orchestration scheme is readily able to consume updated networking configuration data if needed  via a query ; see e.g.  Bansai [0032] “ ... respond to one or more query 1542 for the stored network operations”)
Regarding claim 2, Ranjan in view of Bansai discloses the method of claim 1, further comprising:
configuring a secondary network for the container in view of the container orchestration system and the container networking configuration( Ranjan, A new or equivalently a secondary network is inherently created in view of the configuring a network topology (e.g. port) for the container to accommodate the migration of the VM;
see e.g. [0075] “Service configuration details like port number”
see e.g. [0030] “ ... spec: ports: containerPort:  ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”) 
Regarding claim 6,   Ranjan in view of Bansai discloses the method of claim 1, wherein the network information comprises at least one of: an Internet protocol table, firewall configuration rules, or a network interface configuration (Ranjan; 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”)
.
Regarding claim 9, Ranjan discloses a system comprising: 
a memory (Ranjan;  see e.g. [0090] “ ... a memory resource ...” see e.g. [0095]); and
a processing device operatively coupled to the memory (Ranjan;  see e.g. [0090] “ ... a processing resource ...” see e.g. ]0094]), the processing device to: 
receive, by an agent executed by the processing device, an indication that a virtual machine is to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; [0045]
see e.g. Fig. 1, Step 104  “ ... receive instructions to re-deploy the Application from the one or more VMS to a container environment”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”);
in response to receiving the indication, retrieve, by the agent, network information associated with the virtual machine, the network information corresponding to a networking configuration of the virtual machine (Ranjan;
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”);
 forward, by the agent, the network information associated with the virtual machine to a networking migration controller, the networking migration controller to generate, in view of the network information of the virtual machine, a container networking configuration to be applied to the container to provide network access to the virtual machine  executing within the container (Ranjan;
see e.g. Fig. 8B ;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]).
monitor, by the agent in the virtual machine, the network information associated with the virtual machine to identify updates to the network information (Ranjan; The agent is readily able to continuoulsy seek out and/or monitor additional configuration changes at the virtual machine prior to being migrated as the current networking configuration of the VM associated with an application state is captured prior to migration;
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM”

see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”)
update the container networking configuration in view of the updated network information (Ranjan; The container networking configuration necessary for deployment is updated and may be utilized for the migration detailed above)
As evidence of the rationale above Bansai discloses:
monitor, by the agent in the virtual machine, the network information associated with the virtual machine to identify updates to the network information (Bansai; Bansai teaches an agent which is readily able to monitor network configuration associated with virtual machines;
see e.g. [0032] “ ... network agent 147 configured to monitor  parameters of network operations on the host 106 and/or the virtual machine 133 ...  network configuration (e.g. vnet identifications, network namespaces ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ranjan with Bansai’s concept of network configuration monitoring associated with VMs. The motivation being the solution provides for realization of the monitoring of network configuration data which is inherently available in Ranjan.


update the container networking configuration in view of the updated network information (Ranjan’s orchestration scheme is readily able to consume updated networking configuration data if needed  via a query ; see e.g.  Bansai [0032] “ ... respond to one or more query 1542 for the stored network operations”)
Regarding claim 10, Ranjan in view of Bansai discloses the system of claim 9, wherein the network information comprises at least one of: an Internet protocol table, a firewall configuration, or a network interface configuration 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”)).
Regarding claim 11,  Ranjan in view of Bansai  dicloses the system of claim 9, wherein the migration controller is further to provide the container networking configuration to a container orchestration system (Ranjan; 
see e.g. Fig. 8A, 8B)
Regarding claim 12,  Ranjan in view of Bansai discloses the system of claim 9, wherein the container networking configuration provides network access to at least one process migrated from the virtual machine to the container (Ranjan; 
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with it state ... applications are migrated such that they can run on the container environment as if they are running in their old sate on the VM)
Regarding claim 13,    Ranjan in view of Bansai discloses The system of claim 9, wherein the agent continuously retrieves and forwards the network information of the virtual machine to the networking migration controller (Ranjan; The migration agent taught by Ranjan performs actions controlled by a processor and logic and inherently performs its task on a continuous basis as see e.g. [0001] “ ... new workloads are continuously being created, deployed , and consumed for applications via such virtual infrastructure).

Regarding claim 14, Ranjan discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to (Ranjan; see e.g. [0091], see e.g. 0095] “ ... a non-transitory machine readable storage medium ...”):
receive, from an agent executing in a virtual machine, network information associated with the virtual machine, the virtual machine to be migrated to a container, wherein the container comprises an isolated execution environment managed by a container orchestration system (Ranjan; 
see e.g., [0020] “ ... a manifest file containing information regarding an application running on more VMs. The manifest file information ... include application topology, credentials, and configuration details”
see e.g. [0028] “ ... VM workload topology in including infrastructure elements (e.g., compute , storage, and network ), application, configuration details ... Application data manager may also be used to orchestrate ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”
see e.g. [0022] “ ...  re-deploy the application from the one or more VMs to a container environment  ... some applications have specific network topology criteria or other resource-based criteria ...”
see e.g. [0045] “ ... a migration agent in each of the one or more VMs after receiving instructions to re-deploy the application and prior to deploying the application on the container environment. The migration agent can, in some implementations, ready data for migration from the VM infrastructure to the container environment ... the use of a virtual infrastructure mover, which may be in the form of a module responsible for migrating VM-based workloads to a container in a selected cloud ... an extended  multiple cloud platform APO to migrate a workload ...”
see e.g. [0014] “ ... the term “container” can, for example, refer to operating-system level virtualization in which a kernel or other mechanism allows for multiple isolated user space instances. Such instances can, for example, be referred to as containers, partitions, virtualization engines (“VEs”), jails ... Such containers can, in some implementations, include additional isolation mechanisms that can provide resource management features to limit the impact of the container’s activities on other containers”
see e.g. Fig, 6, Step 106 “Discover Based on Information in the Manifest File, Application consumption attributes of storage, computer, and network resources consumed by a workload of the application”);
(Ranjan;
see e.g. [0029] “  ... creating a corresponding container topology and application containers”
see e.g. [0030] “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
see e.g. [0031]); 
provide the container networking configuration to  the container orchestration system, the container orchestration system  to apply the container networking configuration to the container to provide network access to the virtual machine migrated to the container, wherein the virtual machine continues to execute within the container  (Ranjan;
see e.g. Fig. 8C;
see e.g. Fig. 1, Step 110 “Copy Configuration details from the Manifest File To The Containerized Application”
see e.g. Fig. 1 “Migrate, Based on Information in the Manifest File And The Discovered Application Consumption Attributes, Stateful Data To the Containerized Application”
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM
see e.g.  Fig. 1, Step 114, Validate the Containerized Application Functionality
see e.g. [0037] “ validating that stateful data was successfully migrated to the containerized application ... validating that the containerized application is running as intended  ...”).
monitor, by the agent in the virtual machine, the network information associated with the virtual machine to identify updates to the network information (Ranjan; The agent is readily able to continuously seek out and/or monitor additional configuration changes at the virtual machine prior to being migrated as the current networking configuration of the VM associated with an application state is captured prior to migration;
see e.g. [0035] “Certain implementations do not just migrate an application running on a VM to a container environment, but additional moves the application with its state ... applications are migrated such that they can run on the container environment as if they can run in their old sate on the VM”

see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”))
(Ranjan; The container networking configuration necessary for deployment is updated and may be utilized for the migration detailed above)
As evidence of the rationale above Bansai discloses:
monitor, by the agent in the virtual machine, the network information associated with the virtual machine to identify updates to the network information (Bansai; Bansai teaches an agent which is readily able to monitor network configuration associated with virtual machines;
see e.g. [0032] “ ... network agent 147 configured to monitor  parameters of network operations on the host 106 and/or the virtual machine 133 ...  network configuration (e.g. vnet identifications, network namespaces ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ranjan with Bansai’s concept of network configuration monitoring associated with VMs. The motivation being the solution provides for realization of the monitoring of network configuration data which is inherently available in Ranjan.
Ranjan in view of Bansai discloses:
update the container networking configuration in view of the updated network information (Ranjan’s orchestration scheme is readily able to consume updated networking configuration data if needed  via a query ; see e.g.  Bansai [0032] “ ... respond to one or more query 1542 for the stored network operations”)

Regarding claim 15, Ranjan in view of Bansai discloses the non-transitory computer-readable storage medium of claim 14, wherein the processing device is further to:
configure a secondary network for the container in view of the container orchestration system and the container networking configuration ( Ranjan, A new or equivalently a secondary network is inherently created in view of the configuring a network topology (e.g. port) for the container to accommodate the migration of the VM;
see e.g. [0075] “Service configuration details like port number”
see e.g. [0030] “ ... spec: ports: containerPort:  ...”
see e.g. Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”).
 	Regarding claim 18, Ranjan in view of Bansai  discloses  the non-transitory computer-readable storage medium of claim 14, wherein the network information comprises at least one of: an Internet protocol table, firewall configuration rules, or a network interface configuration (Ranjan; 
see e.g. [0030] “ ... spec: ports: containerPort:  ...”).





s 3 – 4, 8, 16 and 20 are rejected under 35 USC 103 as being unpatentable over Ranjan in view of Bansai and in further view of Cidon (US 2019/0104111)
Regarding claim 3, Ranjan in view of Bansai discloses the method of claim 1, wherein generating the container networking configuration comprises:
generating network traffic ingress rules for communications received from systems external to the container orchestration system; and
generating network traffic egress rules for communications to systems external to the container orchestration system.
	However in analogous art Cidon discloses:
generating network traffic ingress rules for communications received from systems external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined”); and
generating network traffic egress rules for communications to systems external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined”).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Cidons’ ingress and egress policies. The motivation being the combined solution provides for enhanced traffic forwarding rules with emphasis on protecting tenants sensitive data.
Regarding claim 4, Ranjan in view of Bansai  and in further view of Cidon disclose the method of claim 3, wherein generating the container networking configuration further comprises:
identifying network access associated with processes of the virtual machine (Ranjan;
see e.g. Ranjan; Fig. 8B “Installed VM agent, Discovers application and infrastructure details like configuration, network topology, storage etc.”); 
generating at least one network access rule for a container to provide access to the processes migrated from the virtual machine (Cidon;
see e.g. [0232] “ ... intrusion detection/prevention policies ... firewall rules ...”); and
generating the container networking configuration including the at least one network access rule for the container (The combined solution provides for generating container networking configuration (e.g. Ranjan) comprising Cidon’s rules and/or policies;
 see e.g. [0029]  Ranjan “  ... creating a corresponding container topology and application containers”
see e.g. [0030] Ranjan “ ... container topology ... topology manager may be used to assist in service requests to provision a container infrastructure ... container  topology creator may be utilized which can create (or translated) VM topology into container topology ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Cidons’ ingress and egress policies. The motivation being the combined solution provides for enhanced traffic forwarding rules with emphasis on protecting tenants sensitive data.
Regarding claim 8, Ranjan in view of Bansai discloses the method of claim 1, Ranjan does not expressly disclose wherein the container networking configuration defines networking rules between the container in the container orchestration system and networks external to the container orchestration system.
However in analogous art Cidon discloses:
wherein the container networking configuration defines networking rules between the container in the container orchestration system and networks external to the container orchestration system (Cidon;
see e.g. [0232] “  ... intrusion/prevention policies distributed by the central controller cluster 1160 ... policies configure the engines to detect/prevent unauthorized intrusions into the tenant’s virtual network (that is deployed over several public cloud datacenters ... intrusion/prevention policies can be enforced at various different managed forward nodes (e.g. ingress MFNs, intermediate MFNs, and/or egress MFNs of the data messages flows) over which the virtual network is defined” .

Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 8 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 5, 7, 17, and 19 are rejected under 35 USC 103 as being unpatentable over Ranjan in view of Bansai and in further view of Sethi (US 2020/0036593)
Regarding claim 5, Ranjan in view of Bansai discloses the method of claim 1,  but does not expressly disclose further comprising:
identifying a conflict between the network information and the container orchestration system
However Sethi discloses:
identifying a conflict between the network information and the container orchestration system (Sethi;
see e.g. [0025]  “ ... deploying a contract into a network environment ... one or more policies in the network environment through the one or more contracts ...”
see e.g. [0030] “ ... finds out  that the network is actually applying configuration B to the traffic or otherwise processing the traffic in a manner that is inconsistent with configuration A ... misconfiguration ... improper rule rendering by devices, unexpected errors or events ... configuration C conflicts with other configurations in the network ...” see e.g. [0031], [0032]
see e.g. [0144] “ ... detect configuration violations, logic link events, contradictory or conflicting policies, unused contracts, incomplete ... determine if any configurations in Controllers 116 are inconsistent ...” ); and
recommending a user to perform a manual intervention (Sethi;
see e.g. [0179] “ ... in response to a determination that candidate deployment variables are insufficient ... query a user for additional input ...”
see e.g. [0121] “Assurance Appliance 300 can check for issues in the specification of the user’s intent or intents (e.g. identify contradictory or conflicting polices ...”
see e.g. [0129] “ ... alert a user that a configuration or other error exists ...”
see e.g. [0139] “ ... alerts for a user or network operator ...”
see e.g. [0156] “ ... Assurance Appliance 300 can display problems and alerts for analysis and debugging, in a user friendly GUI”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Sethis’ conflict detection and resolution scheme. The motivation being the combined solution provides for increased efficiencies in provisioning services.

Regarding claim 7,  Ranjan in view of Bansai discloses the method of claim 1, Ranjan does not expressly disclose wherein the container networking configuration defines networking rules between containers and processes within the container orchestration system.
However in analogous art Sethi discloses:
the container networking configuration defines networking rules between containers and processes within the container orchestration system (Sethi;
see e.g. [0025]  “ ... deploying a contract into a network environment ... one or more policies in the network environment through the one or more contracts ...”
see e.g. [0030] “ ... finds out  that the network is actually applying configuration B to the traffic or otherwise processing the traffic in a manner that is inconsistent with configuration A ... misconfiguration ... improper rule rendering by devices, unexpected errors or events ... configuration C conflicts with other configurations in the network ...” see e.g. [0031], [0032]
see e.g. [0144] “ ... detect configuration violations, logic link events, contradictory or conflicting policies, unused contracts, incomplete ... determine if any configurations in Controllers 116 are inconsistent ...” ).

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ranjan with Sethis’ conflict detection and resolution scheme. The motivation being the combined solution provides for increased efficiencies in provisioning services.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 5 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2020/0322263: Wu teaches dynamically updating networking configurations associated with containers.

US 2019/0266502: Moser teaches monitoring networking configurations associated with containers and associated change management of networking configurations associated with containers.
		




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449